DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 1,
                 “ …  generating, by the data processing system, an enhanced estimate of bias of barometric pressure, by applying a filter having a current state, wherein the current state is based on (i) the first estimate of bias of barometric pressure, and (ii) a gain, wherein the gain is based on (i) the first estimate of bias uncertainty and (ii) a previous estimate of bias uncertainty  existing prior to the first estimate of bias uncertainty.”
               Claims 2-10 are also allowed due to their dependence on Claim 1.

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 11,
             “… generating, by the data processing system, an enhanced estimate of bias of barometric pressure, by applying a filter having a current state, wherein the current state is based on (i) the first estimate of bias of barometric pressure, and (ii) a gain, wherein the gain is based on (i) the first estimate of bias uncertainty and (ii) a previous estimate of bias uncertainty existing prior to the first estimate of bias uncertainty.”
                  Claims 12-20 are also allowed due to their dependence on Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20120182180 WOLF; Thomas et al. is a wide area positioning system that uses a remote receiver comprising an atmospheric sensor and uses the Global Navigation Satellite System (GNSS).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867